 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                            CASE NO. CR19-5005RJB
11
                                   Plaintiff,                ORDER DENYING REQUEST FOR
12              v.                                           EARLY TERMINATION
13      SCOTT ORTON,
14                                 Defendant.

15

16

17
            THIS MATTER comes before the court on the request for early termination filed by the
18
     United States Probation Office. After reviewing the request and the court file and being aware of
19
     the United States Attorney’s objection, it appears to the court that the request is somewhat
20
     premature. The defendant should be congratulated for following the requirements of supervised
21
     release, and for making timely restitution payments, and should look forward to a second request
22
     for early termination after some additional time has elapsed. At this time, the request for early
23
     termination simply appears to be premature. Therefore it is now
24


     ORDER DENYING REQUEST FOR EARLY TERMINATION - 1
 1           ORDERED that the pending request for early termination is DENIED without prejudice

 2   to a further request for early termination at a later time.

 3           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5           Dated this 25th day of April, 2019.

 6

 7                                           A
                                             ROBERT J. BRYAN
 8
                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING REQUEST FOR EARLY TERMINATION - 2
